Appeal by defendant from a judgment of the County Court, Rockland County, rendered April 24, 1973, convicting him of criminally selling a dangerous drug in the third degree, upon a guilty plea, and imposing sentence. By a prior determination on this appeal the case was remitted to the County Court for a hearing, and a new determination thereon, on defendant’s motion to withdraw his plea of guilty; and the appeal was held in abeyance in the interim (People v. White, 43 A D 2d 831). Such hearing has been had, following which the County Court made an order, entered May 15, 1974, which denied defendant’s said motion. Judgment affirmed. No opinion. Martuscello, Acting P. J., Latham, Christ and Munder, JJ., concur.